Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.  


Allowable Subject Matter
Claims 8, 19-20, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner does note that Claims 8, 19-20, 24 (if rewritten in independent form including all of the limitations of the base claim and any intervening claims), depending on their rewritten forms, may further raise a Double Patenting rejection with the claims of US Patent NO. 10599156.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 10599156. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference is the following:

Limitations in Instant Application:
self-driving sensors is configured to obtain at least one sensed data to determine a condition
the at least one sensed data corresponding to a surrounding of the vehicle and the condition being a weather condition
one or more display parameters

Limitations in US Patent NO. 10599156:
self-driving sensor  is configured to measure at least one input data
self-driving sensor comprises at least one selected from a group including a camera, a lidar, a radar, and an ultrasonic sensor
the current condition is at least one selected from a group including an object and a weather condition
each media is further associated with a display time of day media display parameters, a display period media display parameter, a display location media display parameter, a current vehicle speed media display parameter, a current temperature media display parameter, a current weather media display parameter, a current brightness media display parameter, or any combination thereof

However, it would have been obvious to one having ordinary skill in the art to change the claimed limitations of US Patent No.10599156 to the claimed limitations of the instant claimed invention, in order to cover slightly broader limitations. Furthermore, the claimed elements perform the same function as before.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 6, 9, 12, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable in view of Park (WO2017014544A1) in further view of Dawson et al. (9147192).
	As per Claim 1, Park teaches:
	a vehicle, the vehicle being fully-autonomous, semi-autonomous, or autonomous, the vehicle having at least one display screen disposed on an exterior of the vehicle (at least: abstract)
	a plurality of self-driving sensors  (at least: abstract – “a plurality of cameras; radar”, at least para 46 – self driving sensor)
	a display processor  (providing ads through the vehicle display- at least: abstract, processor that performs the claimed limitation – at least: abstract)

	a condition determination module arranged to determine the condition using the at least one sensed data (Applicant describes a module in the Spec. as: “the term "module" and like terms are used to indicate a self- contained hardware component of the central server, which in turn comprises software modules.” Therefore the Examiner considers the claimed module as a generic computing element that performs the claimed limitation. Park teaches a processor – which the Examiner construes as the claimed module- that performs the claimed limitation: at least para 286)
	Park fails to teach the remaining limitation. However, Dawson teaches: 
	 a media processor configured to provide an inventory database arranged to store a plurality of media (The claimed processor represents a generic computing element that performs the claimed limitation. The claimed database represents a generic computing element – i.e. a generic database; Applicant describes it in the Spec. as a database that stores advertisements: “The advertisement inventory database may store the plurality of advertisements.” Dawson teaches an advertising database, which is construed as the inventory database- at least col3, lines 10-20: ‘an advertising database 102’, that is provided by a processor- at least: col3, lines 10-42: ‘advertising database …may be any device, structure or system that is operable to store advertising data’, col4, lines 25-45: ‘in some embodiments, advertising database…processor portion…processor communication portion…are a single device.’)
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, with Dawson’s feature of a media processor configured to provide an inventory database arranged to store a plurality of media, in order to provide targeted vehicle advertising – Dawson, col1 and fig1 and associated text.

	a display module arranged to cooperate with the display processor to display the media on the display screen when the selection module selects the media. (Applicant describes a module in the Spec. as: “the term "module" and like terms are used to indicate a self- contained hardware component of the central server, which in turn comprises software modules.” Therefore the Examiner considers the claimed module as a generic computing element that performs the claimed limitation. Dawson: at least col2, lines 55-67, col3, lines 1-5)
As per Claim 2, Park in view of Dawson teach:

As per Claim 6, Park in view of Dawson teach:
	the condition is an object.  (Park: the radar obtains information used to determine a condition- at least para 250: ‘radar…transmits a transmission signal and receives a reception signal reflected by an object in the vicinity of the vehicle’; para 286)
As per Claim 9, Park in view of Dawson teach:
each media of the plurality of media is associated with at least one of the one or more display parameters, wherein the one or more display parameters includes a location where the each media is determined to have a greater value, wherein when the vehicle is at a first location, the selection module is arranged to select between the inactive display mode and a first media that has the greater value at the first location.  (Dawson teaches selecting between an inactive display mode and a media: a current condition-identifying a target/object - at least col2, lines 55-67, col3, lines 1-5. It also teaches a processor that selects either ads to be shown, the ad selection is based on the current condition- at least col2, lines 55-67, col3, lines 1-5, and display parameters – at least col 3, lines 15-45: ‘As an example, an entry of correlation data 148 that indicates that a specific person is interested in running shoes may be used in conjunction with advertisement correlation data 144 to identify specific data, within advertisement content data 140, that corresponds to an advertisement for a specific running shoe.’; the processor can also choose to cease displaying advertisements- which Examiner construes to represent an "inactive mode", a mode in which ads are not displayed, based on the current condition and one or more display parameters - at least: col 6, Iines 30-57. Dawson teaches the remaining claimed limitations, at least col9, lines 35-55: ‘Based on the specific predictions and the specific data, processor portion 106 may determine the best advertisement to display to target vehicle 304.’, the data includes ‘current 
As per Claim 12, Park in view of Dawson teach:
	the display module is further arranged to cooperate with the display processor to turn off the display screen when the selection module selects the inactive display mode. ( Park: at least para 280  - turning content off, and stopping content from being displayed , i.e. selecting an inactive mode – at least para 280)
As per Claim 21, Park in view of Dawson teach:
	the media processor provides an application that is configured to provide the inventory database, the condition determination module, the selection module, and the selection module.  (The application represents a generic computing element that performs the claimed limitation.  Dawson teaches various computing elements that perform the claimed limitations – at least fig1 and associated text, col3, lines 1-20: ‘targeted vehicle advertising…system…includes an advertising database…a personal database,…a processor portion…a processor communication portion…a global positioning system…a sensor portion…and a display portion’)
As per Claim 22, Park in view of Dawson teach:
	the condition is a first condition and the plurality of self-driving sensors is configured to obtain the at least one sensed data to determine a second condition  (Park: first condition: the radar obtains information used to determine a condition- at least para 250: ‘radar…transmits a transmission signal and 
	the condition determination module is arranged to determine the first condition and the second condition using the at least one sensed data (Park, at least para 250, 75)
	the selection module is arranged to select between the inactive display mode and the media of the plurality of media based on the first condition and the second condition in addition to the one or more display parameters   (Park teaches determining a first and second condition – at least para 250, 75. Dawson further teaches: a current condition-identifying a target/object - at least col2, lines 55-67, col3, lines 1-5. It also teaches a processor that selects either ads to be shown, the ad selection is based on the current condition- at least col2, lines 55-67, col3, lines 1-5, and display parameters – at least col 3, lines 15-45: ‘As an example, an entry of correlation data 148 that indicates that a specific person is interested in running shoes may be used in conjunction with advertisement correlation data 144 to identify specific data, within advertisement content data 140, that corresponds to an advertisement for a specific running shoe.’; the processor can also choose to cease displaying advertisements- which Examiner construes to represent an "inactive mode", a mode in which ads are not displayed, based on the current condition and one or more display parameters - at least: col 6, Iines 30-57.)

Claims 3, 10-11, 23 are rejected under 35 U.S.C. 103 as being unpatentable in view of Park (WO2017014544A1) in further view of Dawson et al. (9147192), in further view of Bergholz et al. (6151539).
As per Claim 3, Park in view of Dawson teach weather information (Park: at least para 217), but fails to teach determining a weather condition based on sensed data. However, Bergholz teaches:
the condition is a weather condition;  (at least col 6, lines 50-67)

	Park in view of Dawson in further view of Bergholz further teach:
	the plurality of self-driving sensors includes at least one selected from a group including a radar, a LIDAR, a camera, a wind gauge, a rain gauge, and a snow gauge.  (Park, at least: abstract – cameras, radar, para 46 – self driving sensor)
As per Claim 10, Park in view of Dawson teach: selecting/providing advertising based on weather information – Park, at least para 385, 217, therefore ad display parameters associated with weather information.
Bergholz further teaches determining a weather condition based on sensed data – at least col6, lines 50-67.
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, combined with Dawson’s existing features, with Bergholz’s feature of sensing a weather condition, in order to use the data to determine visibility conditions – Bergholz, col6, lines 50-67.
As per Claim 11, Park in view of Dawson in further view of Bergholz teach:
the one or more display parameters includes at least one selected from a group including … a display location   (Dawson, at least: col3, lines 50-67: ‘vendor content data corresponding to locations of vendors…in relationship to the advertising vehicle’, col4, lines 10-25: ‘ordering of sponsored advertisements based on parameters, non-limiting examples of which include…current location, current direction and duration the targeted vehicle is able to view the advertisement’)
As per Claim 23, Park in view of Dawson teach selecting/transmitting advertising content based on a condition, as noted above, as well as:	
the first condition is an object (Park teaches a condition being an object: the radar obtains information used to determine a condition- at least para 250: ‘radar…transmits a transmission signal and receives a reception signal reflected by an object in the vicinity of the vehicle’; para 286. )
Park in view of Dawson teach weather information (Park: at least para 217), but fail to teach determining a weather condition based on sensed data. However, Bergholz teaches:
the second condition is a weather condition;  (at least col 6, lines 50-67)
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, combined with Dawson’s existing features, with Bergholz’s feature of the second condition is a weather condition, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable in view of Park (WO2017014544A1) in further view of Dawson et al. (9147192), in further view of Bergholz et al. (6151539), in even further view of Albrecht (DE102012004998A1).
As per Claim 5, Park in view of Dawson teach weather information (Park: at least para 217), and Bergholz further teaches the condition being a weather condition- at least col 6, lines 50-67.
Albrecht further teaches the weather condition including a rain status:
	the weather condition is a status that includes at least one selected from a group including a rain status    (It teaches providing local data to vehicle users, based on sensed external weather 
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, combined with Dawson’s existing features, combined with Bergholz’s feature of the condition is a weather condition, with Albrecht’s feature of the weather condition is a status that includes at least one selected from a group including a rain status, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable in view of Park (WO2017014544A1) in further view of Dawson et al. (9147192), in further view of Shlomot (WO2013025803A1).
As per Claim 7,  Park in view of Dawson teach:
the object is selected from a group including a pedestrian, a cyclist, and a motorist  (Park, at least para 83, 114-115)
Park in view of Dawson fail to teach the remaining limitation. However, Shlomot teaches:
the condition determination module is further arranged to determine a demographic of the object, the demographic of the object including at least one selected from a group including an age (at least para 16-17) 
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, combined with Dawson’s existing features, with Shlomot’s feature of the condition determination module is further arranged to determine a demographic of the object/including at least 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable in view of Park (WO2017014544A1) in further view of Dawson et al. (9147192), in further view of Wang (20140344608).
As per Claim 13, Park in view of Dawson teach targeting vehicular advertising -  a process that selects/displays ad content through displays, as noted above; they also teach a vehicle that includes a power unit – Park, at least para 119-120.
Wang further teaches:
the selection module is arranged to select the inactive display mode when the power level falls below a power threshold.  (Displays- at least: abstract, and the display adjusting , i.e. switching to a different mode, when the battery reaches a predetermined threshold – at least para 30. The display switching into an auto-adjustment mode, mode which includes switching display pixels off, causing display areas to be as black or white, or reducing brightness – at least para 16-17, is construed as an “inactive display mode”)
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, combined with Dawson’s existing features, with Wang’s feature of the selection module is arranged to select the inactive display mode when the power level falls below a power threshold, so that the display can automatically adjust based on the battery power status – Wang, para 30.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable in view of Park (WO2017014544A1) in further view of Dawson et al. (9147192), in further view of Ekchian et al. (20120185130).
As per Claim 14, Park in view of Dawson fail to teach the claimed limitation. However, Ekchian teaches:
display module is further arranged to cooperate with the display processor to determine a brightness level for the display screen based on the one or more display parameters, the condition, and the media.  (As noted above, the module/processor represent generic computing processors that perform the claimed limitations. Implementing an active display type and a determined brightness level- at least para 21: on/off timing, and brightness level of a light unit, based on the location of the vehicle- at least para 25, wherein the vehicle location is construed as the “condition”)
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, combined with Dawson’s existing features, with Ekchian’s feature of display module is further arranged to cooperate with the display processor to determine a brightness level for the display screen based on the one or more display parameters, the condition, and the media, so that various light unit parameters can be controlled based on rules/criteria – Ekchian, para 21.

Claims 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable in view of Park (WO2017014544A1) in further view of Dawson et al. (9147192), in further view of Official Notice.
As per Claim 15, Park teaches:
	a vehicle, the vehicle being fully-autonomous, semi-autonomous, or autonomous, the vehicle having at least one display screen disposed on an exterior of the vehicle (at least: abstract)
	a plurality of self-driving sensors  (at least: abstract – “a plurality of cameras; radar”, at least para 46 – self driving sensor)

	the  plurality of self-driving sensors is configured to obtain at least one sensed data corresponding to a surrounding of the vehicle, wherein the at least one sensed data is arranged to be used to determine a condition;  (the radar obtains information used to determine a condition- at least para 250: ‘radar…transmits a transmission signal and receives a reception signal reflected by an object in the vicinity of the vehicle’; para 286)
	a condition determination module arranged to determine the condition using the at least one sensed data (Applicant describes a module in the Spec. as: “the term "module" and like terms are used to indicate a self- contained hardware component of the central server, which in turn comprises software modules.” Therefore the Examiner considers the claimed module as a generic computing element that performs the claimed limitation. at least para 286)
	Park fails to teach the remaining limitation. However, Dawson teaches: 
	 a media processor configured to provide an inventory database arranged to store a plurality of media (The claimed processor represents a generic computing element that performs the claimed limitation. The claimed database represents a generic computing element – i.e. a generic database; Applicant describes it in the Spec. as a database that stores advertisements: “The advertisement inventory database may store the plurality of advertisements.” Dawson teaches an advertising database, which is construed as the inventory database- at least col3, lines 10-20: ‘an advertising database 102’, that is provided by a processor- at least: col3, lines 10-42: ‘advertising database …may be any device, structure or system that is operable to store advertising data’, col4, lines 25-45: ‘in some embodiments, advertising database…processor portion…processor communication portion…are a single device.’)
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, with Dawson’s feature of a media processor configured to provide an inventory 
	Park in view of Dawson further teach:	a selection module arranged to select between an inactive display mode and a first media of the plurality of media based on the condition and one or more display parameters associated with the plurality of media  (Applicant describes a module in the Spec. as: “the term "module" and like terms are used to indicate a self- contained hardware component of the central server, which in turn comprises software modules.” Therefore the Examiner considers the claimed module as a generic computing element that performs the claimed limitation. Dawson teaches: a current condition-identifying a target/object - at least col2, lines 55-67, col3, lines 1-5. It also teaches a processor that selects either ads to be shown, the ad selection is based on the current condition- at least col2, lines 55-67, col3, lines 1-5, and display parameters – at least col 3, lines 15-45: ‘As an example, an entry of correlation data 148 that indicates that a specific person is interested in running shoes may be used in conjunction with advertisement correlation data 144 to identify specific data, within advertisement content data 140, that corresponds to an advertisement for a specific running shoe.’; the processor can also choose to cease displaying advertisements- which Examiner construes to represent an "inactive mode", a mode in which ads are not displayed, based on the current condition and one or more display parameters - at least: col 6, Iines 30-57.)
	a display module arranged to cooperate with the display processor to display the first media on the display screen when the selection module selects the first media (Applicant describes a module in the Spec. as: “the term "module" and like terms are used to indicate a self- contained hardware component of the central server, which in turn comprises software modules.” Therefore the Examiner considers the claimed module as a generic computing element that performs the claimed limitation. Dawson: at least col2, lines 55-67, col3, lines 1-5)
While the present invention has been particularly shown and described with reference to exemplary embodiments thereof, it is to be understood that the invention is not limited to the disclosed exemplary embodiments, but, on the contrary, It will be understood by those skilled in the art that various changes in form and details may be made therein without departing from the spirit and scope of the present invention”. )
Examiner further takes Official Notice that it is old and well known the art, at the effective filing date of the invention, to turn off a display screen when the display screen is in inactive mode.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the feature of Park and Dawson of selecting an inactive display mode to include the feature of turning off the display screen when the display screen is in an inactive display mode of Examiner’s Official Notice because all the claimed elements/steps were known in the prior art and one skilled in the art could have combined the elements/steps as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As per Claim 18, Park in view of Dawson in further view of Official Notice further teach:
each media of the plurality of media is associated with the one or more display parameters.  (Park, at least para 278-279)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable in view of Park (WO2017014544A1) in further view of Dawson et al. (9147192) in further view of Official Notice, in further view of Ekchian et al. (20120185130).
As per Claim 16, Park in view of Dawson in further view of Official Notice fail to teach the claimed limitation. However, Ekchian teaches:
the media processor is further configured to provide a display control module, wherein when the selection module selects the first media, the display control module determines a display brightness level based on a parameter associated with the first media, the condition, and the first media, the display control module further commanding the display module to cooperate with the display processor to cause the display brightness level to be implemented on the display screen.  (The module/processor represent generic computing processors that perform the claimed limitations. Implementing an active display type and a determined brightness level- at least para 21: on/off timing, and brightness level of a light unit, based on the location of the vehicle- at least para 25, wherein the vehicle location is construed as the “condition”)
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, combined with Dawson’s existing features, with Ekchian’s feature of the media processor is further configured to provide a display control module, wherein when the selection module selects the first media, the display control module determines a display brightness level based on a parameter associated with the first media, the condition, and the first media, the display control module further commanding the display module to cooperate with the display processor to cause the display brightness level to be implemented on the display screen, so that various light unit parameters can be controlled based on rules/criteria – Ekchian, para 21.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable in view of Park (WO2017014544A1) in further view of Dawson et al. (9147192) in further view of Official Notice in further view of Ekchian et al. (20120185130), in even further view of Wang (20140344608).
As per Claim 17, Park in view of Dawson in further view of Official Notice in further view of Ekchian teach targeting vehicular advertising -  a process that selects/displays ad content through displays, as noted above; they also teach a vehicle that includes a power unit – Park, at least para 119-120.
Wang further teaches:
the selection module being arranged to select the inactive display mode when the power level is below a power threshold. the display control module further being arranged to determine the display brightness level based on the power level.  (Displays- at least: abstract, and the display adjusting , i.e. switching to a different mode, when the battery reaches a predetermined threshold – at least para 30. The display switching into an auto-adjustment mode, mode which includes switching display pixels off, causing display areas to be as black or white, or reducing brightness – at least para 16-17, is construed as an “inactive display mode”)
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, combined with Dawson’s existing features, with Wang’s feature of the selection module being arranged to select the inactive display mode when the power level is below a power threshold. the display control module further being arranged to determine the display brightness level based on the power level, so that the display can automatically adjust based on the battery power status – Wang, para 30.



The prior art of record does not teach neither singly nor in combination the limitations of claim 4.



Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

			Claims 1/15:  Dawson does not disclose a processor or element which provides an inventory database
				Dawson does not teach an inventory database
Dawson does not teach an inventory database that is provided by a media processor
	In response, Examiner notes that Dawson teaches the claimed limitation of:
	a media processor configured to provide an inventory database arranged to store a plurality of media;    
	The claimed processor represents a generic computing element that performs the claimed limitation. The claimed database represents a generic computing element – i.e. a generic database; Applicant describes it in the Spec. as a database that stores advertisements: “The advertisement inventory database may store the plurality of advertisements.” 
Dawson teaches an advertising database, which is construed as the inventory database- at least col3, lines 10-20: ‘an advertising database 102’, that is provided by a processor- at least: col3, lines 10-42: ‘advertising database …may be any device, structure or system that is operable to store advertising data’, col4, lines 25-45: ‘in some embodiments, advertising database…processor portion…processor communication portion…are a single device.’

				Ceasing to display an advertisement is not equivalent, and does not reasonably suggest, selecting between an inactive display mode and a media of a plurality of media based on a condition and one or more display parameters
				Dawson does not teach “ceasing displaying an advertisement” based on a condition and one or more display parameters
	In response, Examiner notes that Dawson’s feature of ceasing to display ads (which is taught in at least: col 6, Iines 30-57) is construed as an “inactive mode” – i.e. a mode in which ads are not displayed.
	Dawson teaches the claimed limitation of: 
	a selection module arranged to select between an inactive display mode and a media of the plurality of media based on the condition and one or more display parameters  
Applicant describes a module in the Spec. as: “the term "module" and like terms are used to indicate a self- contained hardware component of the central server, which in turn comprises software modules.” Therefore the Examiner considers the claimed module as a generic computing element that performs the claimed limitation. 
Dawson teaches: a current condition-identifying a target/object - at least col2, lines 55-67, col3, lines 1-5. It also teaches a processor that selects either ads to be shown, the ad selection is based on the current condition- at least col2, lines 55-67, col3, lines 1-5, and display parameters – at least col 3, lines 15-45: ‘As an example, an entry of correlation data 148 that indicates that a specific person is interested in running shoes may be used in conjunction with advertisement correlation data 144 to identify specific data, within advertisement content data 140, that corresponds to an advertisement for a specific running shoe.’; the processor can also choose to cease displaying advertisements- which Examiner construes to represent an "inactive mode", a mode in which ads are not displayed, based on the current condition and one or more display parameters - at least: col 6, Iines 30-57.)
		
			Claim 5: The cited art does not reasonably suggest a plurality of self-driving sensors determining a weather condition that includes a rain status, a cloud status, a wind chill status, a snow status, a wind speed, and/or a smog status.
	Examiner notes that Claim 5 is taught by Park in view of Dawson in further view of Bergholz in even further view of Albrecht.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As per Claim 5, Park in view of Dawson do teach weather information (Park: at least para 217), and Bergholz further teaches the condition being a weather condition- at least col 6, lines 50-67.
Albrecht further teaches the weather condition including a rain status:
	the weather condition is a status that includes at least one selected from a group including a rain status    (It teaches providing local data to vehicle users, based on sensed external weather information, wherein the sensed information includes rain information- at least: abstract, para 12, 28-30)
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, combined with Dawson’s existing features, combined with Bergholz’s feature of the condition is a weather condition, with Albrecht’s feature of the weather condition is a status that includes at least one selected from a group including a rain status, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

			Claim 23: Cited references do not teach using an object and a weather condition, in addition to one or more display parameters, to select a media and an inactive display mode.
	Examiner notes that Claim 23 is taught by Park in view of Dawson in further view of Bergholz.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As per Claim 23, Park in view of Dawson teach selecting/transmitting advertising content based on a condition, as noted above, as well as:	
the first condition is an object (Park teaches a condition being an object: the radar obtains information used to determine a condition- at least para 250: ‘radar…transmits a transmission signal and receives a reception signal reflected by an object in the vicinity of the vehicle’; para 286. )
Park in view of Dawson teach weather information (Park: at least para 217), but fail to teach determining a weather condition based on sensed data. However, Bergholz teaches:
the second condition is a weather condition;  (at least col 6, lines 50-67)
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, combined with Dawson’s existing features, with Bergholz’s feature of the second condition is a weather condition, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Remaining arguments:   	Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Au et al. (20080236007). It describes providing electronic display panels for automobiles, including providing advertising information on the panels.
Boston et al. (20110291822). It describes rendering content on the exterior of a vehicle, including selecting and providing targeted advertising content.
Schlecht et al. (10802575). It describes providing smart external displays for vehicles, wherein the vehicle includes proximity sensors, and the provided content includes advertising content.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
8/3/2021